Hines, J.,
dissenting. I feel constrained to dissent from the opinion of the majority, set out in the third division of the opinion and in the corresponding headnote. I think that the instructions set out in the fourth, sixth, and eighth grounds of the amendment to the motion for new trial are erroneous. In the charge preceding these instructions, the court defined the rules by which the rights and equities of the parties should be ascertained. By these rules, the right and equity of the plaintiff was to have payment for the additions and extensions made to the lines of the telephone plant, at their actual physical value, at the time of the expiration of the lease, and not to recover the property itself or damages for its conversion. By these rules the court defined the right and equity of the telephone company to be to recoup against such value the damages sustained by it as the result of any breach by the lessee of his covenant to maintain and return the plant in the condition in which he received it. In the charges complained of, the court instructed the jury that if the auditor applied these rules in ascertaining the rights and equities of the parties, they should find in favor of his report. In my opinion, these instructions of the court were erroneous, and in fact took away from the jury the right to determine whether the values found by the auditor were correct or incorrect. In applying these rules for the purpose of ascertaining the rights and equities of the lessee, the auditor had to *266find the value of the new lines constructed or acquired by the lessee during the life of the lease and connecting with the plant of the lessor, such value being the actual physical value of such lines at the expiration of the lease. The auditor found this value to be $3,715.16. The auditor had likewise to ascertain the damages sustained by the lessor by reason of the failure of the lessee to keep the plant in the condition in which he received it, and to return the same to the lessor in such condition at the expiration of the lease. The auditor fixed the amount of these damages at $1,-813.75, and, deducting this amount from the value of the lines, he rendered a judgment in favor of the lessee against the lessor for $1,903.41. The lessor excepted to the above valuation of these lines, upon the ground that it was excessive; and the lessor likewise excepted to the amount of damages awarded it by the auditor, on the ground that the amount awarded by the auditor was too small. In passing upon these exceptions it became the duty of the jury to say whether this valuation, under the evidence before them, was excessive, and to decide whether the award of damages to the lessor and against the lessee was too small, thus rendering the judgment in favor of the lessee and against the lessor excessive. The instruction of the court complained of relieved the jury of this duty, by telling them that if the auditor applied the rules for ascertaining the rights and equities of the parties, they should find in favor of his report. The auditor might have applied the above rules in determining the rights of the parties, and yet not have found the correct value of these lines, or the proper amount of damages sustained by the lessor by reason of the breach of his covenant by the lessee to maintain the property in the condition in which he received it and to return it in like condition at the expiration of his lease. The instructions complained of were especially erroneous in view of the fact that the value of these lines was a matter largely of opinion. So also the amount of damages to which the lessor was entitled is based largely upon matter of opinion. The auditor might have applied, and in this case did apply, the rules laid down by the court for determining the rights and equities of the respective parties; and yet he might have reached, in the opinion of the jury, a wrong conclusion as to the value of these lines and the amount of damages sustained by the lessor growing out of the breach.by the lessee of his covenant to *267properly maintain the leased property. It won’t do to say that the proper application of these rules would necessarily result in a true valuation of these lines, and in the proper amount of damages to which the lessor would be entitled. Questions of value are matters of opinion. When the exceptions to the auditor’s findings of fact went to the jury, the opinion of the jury should take the place of the opinion of the auditor in fixing the value of these lines, and in the application of the same rules by which the auditor was guided the jury might reach, in their opinion, a different result or conclusion as to the value of these lines and the amount of damages to which the lessor would be entitled. In passing upon the findings of fact these instructions of the court left to the jury the determination of the single fact whether or not the auditor followed the rules laid down by the court for ascertaining the rights of the parties, and instructed them if they should find that he did follow these rules they should find in favor of this report. The jury could find that the auditor followed these rules in ascertaining the rights of the parties, and the jury could likewise apply these rules, and yet reach a different conclusion from that of the auditor as to the values involved in this case. In my opinion these instructions excluded from the jury the right to pass upon the exceptions of fact to the auditor’s findings, and they were extremely harmful to movant. For this reason I dissent.